                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Jennifer Ziccardi-Colson       )              JUDGMENT IN CASE
             Keith Colson,
                                      )
             Plaintiff(s),            )             5:18-cv-00094-KDB-DSC
                                      )
                 vs.                  )
                                      )
            Wayne Turner              )
           Margaret Turner
  Wildlife Woods Campground, Inc.,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 8, 2020 Order.

                                               January 8, 2020
